 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
   VOLKSWAGEN GROUP OF                   )         Case No. 8:19-cv-01511-JLS-KES
10 AMERICA, INC., a New Jersey           )
   corporation                           )
11                                       )         STIPULATED PRELIMINARY
               Plaintiff,                )         INJUNCTION AS TO EMD
12                                       )         DEFENDANTS ONLY
        v.                               )
13                                       )
                                         )
14   EMD AUTO, a California corporation, )         Judge:   Josephine L. Staton
     EMMANUELE DESIGN, LLC, a            )         Date:    October 18, 2019
15   California corporation, THOMAS      )         Time:    10:30 a.m.
     EMANUELE, an individual, PARTS      )         Dept.:   10A
16   SCORE, a Arizona corporation, JASON )
     AMIOT, an individual,               )
17                                       )
               Defendants.               )
18                                       )
19
               The Court has reviewed the Stipulated Preliminary Injunction Without
20
     Prejudice regarding the EMD Defendants. Accordingly, the Court HEREBY
21
     ORDERS: Pursuant to Rule 65 of the Federal Rules of Civil Procedure, defendants
22
     EMD Auto, Emmanuele Design, LLC, and Thomas Emanuele (collectively the
23
     “EMD Defendants”) and all their officers, directors, agents, servants, employees,
24
     attorneys, and all other persons in active concert or participation with the EMD
25
     Defendants who receive actual notice of this Order, are preliminarily enjoined and
26
     restrained from:
27
               (1)   advertising, selling and/or using in any way any goods bearing
28
                     counterfeits of the Audi and VW Marks;
 1            (2)   doing anything with the goods bearing counterfeits of the Audi and
 2                  VW Marks other than sequestering such goods pending the outcome
 3                  of this matter;
 4            (3)   otherwise using the Audi and VW Marks to mislead consumers into
 5                  believing that the EMD Defendant’s business, products, and services
 6                  are associated or affiliated with, sponsored, or authorized by Audi
 7                  and VW.
 8            The Plaintiff’s Motion for Preliminary Injunction is deemed withdrawn as
 9   to the EMD Defendants only. The Motion remains on calendar as to the remaining
10   Defendants.
11       IT IS SO ORDERED.
12       DATED: October 03, 2019
13
14                                           Hon. Josephine L. Staton
                                             UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2.
